85 F.3d 634
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alice M. BRYANT, Plaintiff-Appellant,v.The PRUDENTIAL INSURANCE COMPANY;  Applied Risk Management;UCLA Regents;  Kimella B. Wright;  Stephen B. Webber;Patricia B. Rogers;  Harold Wax;  Frank G. King;  RaymondFriedman;  Robert J. Cooper, Defendants-Appellees.
No. 95-55331.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Alice M. Bryant appeals pro se the denial of her petition for removal of California state court actions concerning worker's compensation claims to federal court.   Bryant contends the district court erred by refusing to consider her civil rights claims and her claims under the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq., and other federal labor laws because these claims preempt her state law claims.   We affirm the district court's conclusion that as the plaintiff in the underlying state court actions, Bryant cannot remove them to federal court.   See 28 U.S.C. § 1441(a);  American Int'l Underwriters v. The Continental Ins. Co., 834 F.2d 1253, 1260 (9th Cir.1988).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3